Citation Nr: 1036874	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  08-39 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to April 1968. 

This appeal comes to the Board of Veterans' Appeals (Board) from 
a March 2008 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which 
granted the Veteran's service connection claim for PTSD at a 50 
percent disability rating. 

In April 2010, the Veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy of 
the transcript has been associated with the record.

The Board notes that the Veteran's representative submitted 
additional VA medical treatment records in May 2010.  The agency 
of original jurisdiction (AOJ) has not considered these records, 
and the Veteran has not signed a waiver of initial AOJ 
consideration for these records.  See 38 C.F.R. § 20.1304(c) 
(2009).  However, the submission of May 2010 indicates that the 
Veteran intended that the new VA medical treatment records be 
considered by the Board without requesting that his claim be 
remanded to the RO.  The Board also provided the Veteran with an 
opportunity to indicate if he wanted his claim returned to the 
AOJ for readjudication in consideration of the new evidence in 
August 2010.  The Veteran responded shortly thereafter, and did 
not indicate a desire to have his claim provided readjudication 
by the AOJ.  The Board interprets the Veteran's representative's 
statement when submitting his new VA medical treatment records, 
taken with the fact that the Veteran did not indicate a desire 
for readjudication by the AOJ, as evidence that the Veteran's 
preference is that his claim be provided final adjudication by 
the Board at this time.  Therefore these statements will be 
treated as a waiver of AOJ consideration, and the Board will 
proceed with appellate review of the Veteran's claim.

The issues of bilateral hearing loss and tinnitus have been 
raised by the record (see the Veteran's November 2008 statement), 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  


FINDING OF FACT

The Veteran's service-connected PTSD has been shown to be 
manifested by such symptoms as isolation and avoidance of 
activities, places, or people, diminished interest, or 
participation, in significant activities, irritability and anger, 
hypervigilance, hyperarousal, and sleep disturbance, with Global 
Assessment of Functioning (GAF) scores ranging from 45 to 55.  
The Veteran's PTSD demonstrates occupational and social 
impairment with reduced reliability and productivity, but does 
not demonstrate occupational and social impairment with 
deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of the VCAA letter from the (AOJ) 
to the Veteran dated in May 2007.  That letter effectively 
satisfied the notification requirements of the VCAA consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) 
informing him about the information and evidence not of record 
that was necessary to substantiate his initial service connection 
claim; (2) informing him about the information and evidence the 
VA would seek to provide; and (3) informing him about the 
information and evidence that he was expected to provide.  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   

Furthermore, the May 2007 and April 2008 letters from the AOJ 
advised the Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007) 
(Dingess).  

With regards to the timing of his VCAA notice, the Board observes 
that the AOJ issued all required VCAA notice prior to the March 
2008 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. 
App. at 120.  Thus, there is no timing error.   

However, with regard to content, it is noted the claim currently 
at issue stems from an initial rating assignment.  In this 
situation, the Court has held that an appellant's filing of a 
notice of disagreement (NOD) regarding an initial disability 
rating or effective date, such as the case here, does not trigger 
additional section 5103(a) notice.  Indeed, the Court has 
determined that to hold that section 5103(a) continues to apply 
after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) and 5103A 
and their implementing regulations insignificant and superfluous, 
thus disturbing the statutory scheme.  Dingess at 491, 493, 500-
501.

The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where service 
connection was granted and the disability rating and effective 
date assigned prior to the enactment of the VCAA - so prior to 
November 9, 2000.  The Court most recently clarified in Goodwin 
v. Peake, 22 Vet. App. 128, 137 (2008), that where a service 
connection claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to any 
downstream initial rating and effective date elements.  In this 
regard, the Court emphasized its previous holding in Dingess that 
"once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess, 19 Vet. App. at 490.  Therefore, once a NOD has been 
filed, only the notice requirements for rating decisions and 
statements of the case (SOCs) described within 38 U.S.C. §§ 5104, 
7105 control as to the further communications with the appellant, 
including as to what "evidence [is] necessary to establish a 
more favorable decision with respect to downstream elements 
...."  Id.

Applying the above analysis to the present case, the Veteran does 
not contend, nor does the evidence show, any notification 
deficiencies with respect to content that have resulted in 
prejudice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 
(2009) (reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination).  Even so, the AOJ actually provided the Veteran 
with downstream Dingess notice in an April 2008 letter pertaining 
to the disability rating and effective date elements of his 
claim.  Further, after the Veteran filed an NOD as to a higher 
initial rating for his PTSD, the additional notice requirements 
described within 38 U.S.C. §§ 5104, 7105 were met by the December 
2008 SOC, and the September and December 2009 supplemental SOCs 
(SSOCs).  Specifically, these documents provided the Veteran with 
a summary of the pertinent evidence as to his PTSD claim, a 
citation to the pertinent laws and regulations governing a higher 
initial rating for his PTSD, and a summary of the reasons and 
bases for the AOJ's decision to deny a higher initial rating for 
PTSD.  Therefore, after filing his April 2008 NOD, the Veteran 
was provided with ample opportunity to submit evidence regarding 
the appropriate rating for his claim, which he has taken full 
advantage of.  In any event, the Veteran in this case does not 
contend, nor does the evidence show, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice to the Veteran.  Thus, the Veteran has 
received all required notice in this case.

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A.  The AOJ has secured service treatment records 
(STRs), service personnel records (SPRs), VA medical treatment 
records, and private treatment records.  The Veteran was also 
provided with a VA medical examination which thoroughly reviewed 
the severity and manifestations of his PTSD, and its effects in 
his daily life and employment in February 2008.  38 C.F.R. § 4.2 
(a VA examination must be adequate for rating purposes).  The 
Veteran has submitted personal statements, VA medical treatment 
records, lay statements from fellow service-members, friends, and 
family, as well as hearing testimony.  The Veteran has not 
provided authorization for the VA to obtain any additional 
private medical records, nor has he indicated that such records 
exist.  

In addition, the Board notes that the Veteran has indicated that 
he is receiving Social Security Administration (SSA) disability 
benefits.  See the July 2006 PTSD questionnaire.  The Board 
acknowledges VA's duty to assist includes the responsibility to 
obtain any relevant records from the Social Security 
Administration (SSA).  38 U.S.C.A. § 5103A(c)(3); Voerth v. West, 
13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 
(1996).  However, the Veteran has indicated that the award of 
Social Security benefits is not related to his PTSD.  See the 
April 2010 hearing transcript pg. 14.  The VA is not required to 
search for evidence, which, even if obtained, would make no 
difference in the result.  See Golz v. Shinseki, 530 F.3d 1317, 
1321 (Fed. Cir. 2010) (holding that the VA does not have a duty 
to obtain Social Security Administration (SSA) records unless 
they "have a reasonable possibility of helping to substantiate 
the veteran's claim.").  Consequently, any SSA records regarding 
disability benefits for disorders separate from his PTSD would 
not alter the ultimate disposition of the current claims.  In 
essence, a remand for further efforts to obtain these SSA records 
is not warranted, as such records would provide no reasonable 
possibility of substantiating the claim at issue.  38 U.S.C.A. §§ 
5103A(a).  Therefore, the Board is satisfied that all relevant 
evidence identified by the Veteran has been secured, and that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of his disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

Because the Veteran has perfected an appeal as to the assignment 
of an initial rating following the initial award of service 
connection for PTSD, the Board is required to evaluate all the 
evidence of record reflecting the period of time between the 
effective date of the initial grant of service connection (in 
this case March 13, 2007) until the present.  This could result 
in "staged ratings" based upon the facts found during the 
period in question.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  That is to say, the Board must consider whether there 
have been times since the effective date of his award when his 
disabilities have been more severe than at others.  Id. at 126.

Mental disorders are evaluated under the general rating formula 
for mental disorders, a specific rating formula presented under 
38 C.F.R. § 4.130.  In addition, the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) provides guidance for the 
nomenclature employed within 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A rating of 50 percent under the general rating formula for 
mental disorders is appropriate when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  38 C.F.R. § 4.130. 

A 70 percent rating requires:  occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  Id).  

The requirements of a 100 percent rating under Diagnostic Code 
9411 are:  total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relative, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptomatology 
contemplated for each rating.  In particular, use of such 
terminology permits consideration of items listed as well as 
other symptoms and contemplates the effect of those symptoms on 
the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in the 
DSM-IV, which clinicians have assigned.  A Global Assessment of 
Functioning (GAF) score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An 
examiner's classification of the level of psychiatric impairment 
at the moment of examination, by words or by a GAF score, is to 
be considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation is to 
be based on all the evidence that bears on occupational and 
social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 
10-95.

A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) OR 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  DSM-IV 
at 46-47.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

According to the applicable rating criteria, when evaluating a 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission must be 
considered.  In addition, the evaluation must be based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  

Analysis- Higher Initial Disability Rating for PTSD

The Veteran's PTSD is currently rated as 50 percent disabling 
under Diagnostic Code 9411 for PTSD.  38 C.F.R. § 4.130.  This 50 
percent rating is effective from March 13, 2007.  The Veteran is 
currently seeking a higher initial disability rating for his 
PTSD.

The Board notes the Veteran's extensive history of a sleep 
disorder which appears to be, at least in part, associated with 
his PTSD.  See VA medical treatment records dating from April to 
August 2008, with annotations from the Veteran's VA treating 
physician dated in February 2009.  In particular, the Board notes 
the May 2008 note which states that the Veteran's sleep disorder 
is primarily a "problem of PTSD and conditioning, causing very 
long sleep latency, and neuromuscular [dysfunction], perhaps 
nocturnal myoclonus, causing nonrestorative sleep."  When it is 
not possible to separate the effects of the service-connected 
condition versus a nonservice-connected condition, 38 C.F.R. 
§ 3.102 requires that reasonable doubt be resolved in the 
Veteran's favor, thus attributing such signs and symptoms to the 
service-connected disability.  Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).  The 
examiner's notes indicate that the Veteran's well documented 
history of treatment for sleep problems is, at least in part, a 
consequence of his PTSD.  The Board also notes that the rating 
criteria for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411 
explicitly considers sleep impairment.  Consequently, the Board 
will consider the Veteran's sleep disorders where appropriate 
when rating his level of impairment due to PTSD.  The Veteran was 
also initially diagnosed with depression NOS (not otherwise 
specified) at the time of his three day inpatient assessment for 
PTSD in February to March 2007, and also assessed with depression 
in April 2010.  The manifestations of the Veteran's depression 
are not clearly distinguishable from the Veteran's PTSD, and 
Diagnostic Code 9411 does not distinguish between separate mental 
disorders in rating the Veteran's disability.  Therefore, the 
Board will review the Veteran's PTSD without attempting to 
differentiate between distinctly diagnosed psychiatric disorders, 
including his depression.

The record before the Board contains service treatment records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not required 
when the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

The Veteran was provided with a VA psychiatric examination for 
his PTSD in February 2008.  The examiner reviewed the Veteran's 
claims file, noted his treatment history, and examined the 
Veteran.  The medical history showed that the Veteran had 
experienced "sleep disturbance, night sweats, a history of 
becoming violent in his sleep, exaggerated startle response, 
intrusive thoughts and disturbing memories of the war, 
irritability, history of road rage experiences, and conflict 
limiting his social life."  The examiner also noted the 
Veteran's February 2007 voluntary inpatient PTSD evaluation, 
which noted feelings of "anxiety, frustration, sad mood, 
insomnia, irritability, restlessness, social withdrawal, and 
problems with memory and concentration."  In reviewing the 
Veteran's symptoms, the Veteran indicated that he had been 
married three times and continued to be married to his third 
wife, although with occasional difficulties with that 
relationship.  He indicated that he was "quite socially 
avoidant," and spent "almost all of his time taking care of the 
animals on his small farm."  However, the Veteran also reported 
a reduced, but continued, involvement in his church, and that he 
co-chaired a "[V]eterans committee."  The examiner summarized 
his findings indicating that the Veteran showed evidence of:  
hyperarousal, avoidance, and re-experiencing.  

The examiner noted that the Veteran was generally irritable and 
guarded during the examination, with "no evidence of a clear 
thought disorder."  The examiner did note some evidence of 
"paranoid themes."  The examiner also noted that the Veteran's 
insights were fair, and judgment was good, but his thought 
process was "at times" circumstantial.  The examiner indicated 
that the Veteran's symptoms had "significantly impacted his 
social functioning and will continue to do so," assigning the 
Veteran a GAF score of 52, with a general range of 50-55 for the 
year, which is indicative of "moderate symptoms."  The examiner 
summarized the Veteran's PTSD as showing "chronic hyperarousal 
symptoms," symptoms of avoidance, and generally mild "re-
experiencing" with a limited range of leisure activities and 
flattened affect, and that he copes with by "caring for the 
animals on his farm."

The Veteran has also received treatment from the VA for his PTSD 
during the appeal period, and these records have also been 
obtained and associated with the record.  The Veteran was 
admitted for three days to a VA PTSD evaluation and treatment 
unit in February 2007.  The records from this period, as also 
noted by the February 2008 VA psychiatric examination, indicated 
that he was experiencing recurrent thoughts and dreams of his 
traumatic experiences.  The Veteran experienced "frequent sad 
mood, anxiety, pan-insomnia," as well as "irritability, 
problems with memory and concentration, restlessness, and social 
withdrawal."  The Veteran exhibited reactivity, avoidant 
behavior, emotional numbing hypervigilance, and exaggerated 
startle response, but did not experience flashbacks.  At the 
time, the treating physicians at discharge concluded that the 
Veteran showed no "significant cognitive/memory impairment," or 
a "formal thought disorder," and had a constricted affect which 
was appropriate to his thought content.  The Veteran was assigned 
a GAF score of 45, indicative of "serious" symptoms.

The AOJ also received letters dated in May 2006 and December 2008 
from the Norwich Vet Center Readjustment Counseling Service.  
These letters noted that the Veteran was married, but that the 
Veteran indicated that he had no friends and tends to isolate, 
and spends lots of time with his animals on his farm.  The letter 
further noted the Veteran's problems sleeping "about four hours 
per night."  The letter indicated that the Veteran had sleep 
disturbances, exaggerated startle response, intrusive thoughts 
and memories, and angered easily.  The Veteran reportedly showed 
hypervigilance, isolation, and arousal response.  The letters 
concluded that the Veteran exhibited "chronic and severe PTSD."  

The record also contains VA medical treatment records relating to 
the Veteran's sleep problems dating from April to August 2008, 
with the PTSD relevant sections marked by the treating physician 
in February 2009, which includes notes of hyperarousal and that 
the Veteran stays awake to "mak[e] sure everything is secure," 
and is "physically restless at night."  An August 2009, VA 
medical treatment record also noted problems of hyperarousal, 
with avoidance, and the Veteran's PTSD causes a "significant 
impact" on his social functioning, which he manages by working 
alone on his farm.  A VA medical treatment record in September 
2009 recorded that the Veteran had difficulties with his temper, 
and had attacked his wife in his sleep, but generally "walk[s] 
away" during his episodes of anger.  Finally, the Veteran also 
submitted VA medical treatment records dating from February to 
May 2010, these also show that the Veteran's PTSD manifests with 
such symptoms as:  frustration, irritability, and social 
avoidance.  It was noted in April 2010, that the Veteran had 
begun to work in his garden, and that he finds meaning in taking 
care of his animals, farm, and wife, but noted some marital 
difficulties.

In addition to his VA medical treatment records, the Veteran has 
also provided lay testimony regarding the manifestations of his 
PTSD.  At his April 2010 Board hearing, the Veteran indicated 
that he experienced panic attacks between once a week and once a 
month.  See the hearing transcript pg. 4.  He also indicated 
difficulty with relationships, as well as some issues with his 
current marriage.  Id. at 4, 6, 8-9.  He also indicated some 
problems with memory and concentration, and impulse control.  Id. 
at 6.  He indicated that he experiences flashbacks and mood 
swings.  Id. 11, 13.  The Veteran reconfirmed that he was 
frequently isolated, and had reduced his involvement in the 
church.  Id. 8, 12.  He also indicated problems with memory loss 
and concentration.  Id. pg. 16.

The Veteran has also provided a substantial number of lay 
statements from fellow service members, family members, and 
acquaintances submitted to the AOJ in March 2007.  The Veteran's 
spouse, L.B., submitted a statement indicating that the Veteran 
has had sleep problems, and that he had become "more demanding, 
distant, [and] judgmental" than before, with occasional angry 
outbursts.  Further statements from colleagues submitted along 
with his wife's statement also confirm that the Veteran is 
withdrawn and tense.

A review of the VA psychiatric examinations and treatment shows 
that the Veteran's PTSD disability level shows some variance in 
the GAF scores of between 45 and 55.  See the VA medical 
treatment records dated in March 2007 and April 2010, 
respectively.  The VA medical examination of February 2008, and 
the VA medical treatment record of August 2009, both assigned the 
Veteran a GAF score of 52 with a range of 50-55.  The Board notes 
that a disability rating based on a mental disorder "shall be 
based on all of the evidence that bears on occupational and 
social impairment rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination."  
See 38 C.F.R. § 4.126.  Furthermore, the Board notes that 
"[d]ifferent examiners, at different times, will not describe 
the disability in the same language...  It is the responsibility of 
the rating specialist to interpret reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability present."  
38 C.F.R. § 4.2.  These GAF scores show some variation in the 
severity of his PTSD; however, taken together they are evidence 
of a generally moderate to severe PTSD, which is consistent with 
the other evidence of the specific manifestations of his PTSD.  

In conclusion, despite some difference in his GAF scores, a 
review of the evidence submitted shows that the Veteran's PTSD 
has manifested with a generally consistent symptomatology and 
severity.  The Veteran's PTSD symptomatology as related both by 
the VA medical examinations, the various treatment records, 
statements by associates of the Veteran, and the Veteran's own 
statements shows that he has been consistently described as 
causing manifestations of:  social isolation, hyperarousal, 
difficulty sleeping, and difficulty controlling his anger.  The 
Veteran's isolation shows evidence that he has difficulty 
establishing and maintaining effective work and social 
relationships as required for a disability rating of 50 percent.  
Furthermore, the evidence of difficulty controlling his temper as 
well as the reported hyperarousal shows that he has disturbances 
of motivation and mood, and there is also evidence of panic 
attacks more than once a week, and some evidence of impairment of 
memory.  These are all evidence of factors to be considered in 
awarding a 50 percent rating under Diagnostic Code 9411.  
38 C.F.R. § 4.130.  Therefore, the Board concludes that the 
Veteran's PTSD is properly granted a 50 percent disability 
rating.  In reaching this conclusion, the Board notes that the 
Veteran does not exhibit all of the symptoms consistent with a 50 
percent rating, such as circumstantial, circumlocutory, or 
stereotyped speech, difficulty understanding complex commands, or 
impairment of judgment or abstract thinking; nevertheless, giving 
the Veteran the benefit of the doubt required by 38 C.F.R. § 4.3, 
the Veteran's current 50 percent rating is appropriate.  

The Veteran's PTSD, however, does not warrant a rating greater 
than 50 percent.  To rate the Veteran at 70 percent, Diagnostic 
Code 9411 directs the rater to consider whether the Veteran has 
experienced occupational and social impairment with deficiencies 
in most areas such as work, school, family relations, judgment, 
thinking, or mood, "due to such symptoms as:" suicidal 
ideation; obssessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); special disorientation; neglect of personal 
appearance and hygiene; difficulty adapting to stressful 
circumstances (including work or a work like setting); an 
inability to establish and maintain effective relationships.  
38 C.F.R. § 4.130.  

In concluding that the Veteran does not merit a disability rating 
of 70 percent, the Board has considered not only the symptoms 
related, but all the symptoms as well as their effects on the 
Veteran's social and work situation.  See Mauerhan, supra.  
Although he has difficulty in this respect and frequently 
isolates, the number of people willing to submit statements on 
his behalf, the evidence of his involvement in a church and a 
Veterans group, as well as the evidence that he has maintained 
his marriage relationship, shows that he is capable of 
establishing and maintaining effective relationships.  
Furthermore, there is no evidence of serious cognitive deficits, 
such as speech is intermittently illogical, obscure, or 
irrelevant, or that the Veteran experiences near-continuous panic 
or depression which affects his ability to function independently 
appropriately and effectively, and the fact that he generally 
walks away when experiencing problems with people shows that he 
does not experience impaired impulse control with periods of 
violence.  There has also been no evidence that the Veteran 
neglects his personal appearance or hygiene.  Finally, although 
there is one VA medical treatment record dated in January 2008 
showing some evidence of suicidal ideation, this was generally 
described as not a serious risk.  In fact, the VA medical 
treatment records have explicitly indicated multiple times that 
the Veteran does not experience suicidal or homicidal ideation.  
See the VA medical treatment records of March 2007, January 2008, 
September and October 2009, and May 2010, as well as the VA 
medical examination of February 2008.  

Therefore, the Veteran's PTSD does not manifest occupational and 
social impairment with deficiencies in most areas.  As such, the 
disability picture presented by the record does not rise to the 
level of 70 percent disabling.  The record also does not show a 
disability level approaching total occupational and social 
impairment required for a 100 percent disability rating.  There 
is no indication that the Veteran exhibits total occupational and 
social impairment.  Accordingly, the Board finds that the 
preponderance of the evidence is against an initial disability 
rating in excess of 50 percent for the Veteran's PTSD.  38 C.F.R. 
§ 4.3.

The Board adds that it does not find that the Veteran's service-
connected PTSD on appeal should be increased for any other 
separate period based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App at 125-26.  

Extra-Schedular Rating for Veteran's PTSD 

The Court recently clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  
First, the AOJ or the Board must determine whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the AOJ or Board must 
determine whether the Veteran's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the Rating Schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.  Id. 

The Board finds no reason to refer the case to the Compensation 
and Pension Service for consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b).  Generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  
See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
impairment caused by Veteran's PTSD is clearly contemplated by 
Diagnostic Code 9411.  The Board does note that the Veteran is 
not currently employed.  However, the Veteran has not presented 
any evidence to show that his PTSD interfered with his 
employment.  In fact, the Veteran submitted a private treatment 
record dated in January 2008 from Yale Sports Medicine which 
indicates that the Veteran's current unemployment is due to a 
physical disability and is unrelated to his PTSD.  See also the 
Veteran's February 2008 VA medical examination.  As such, the 
Veteran's level of impairment is within the range contemplated by 
the rating criteria, which reasonably describes his PTSD 
symptomatology.  As such, there is no evidence of exceptional or 
unusual circumstances, such as frequent hospitalization during 
the appeal period, to suggest that the Veteran is not adequately 
compensated by the regular Rating Schedule.  Thus, there is no 
evidence to support referring this case for an extraschedular 
evaluation.


ORDER

An initial rating in excess of 50 percent for PTSD is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


